DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 22-41 are pending. 

Specification

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The acronyms in the title should be removed and replaced with terminology that the acronym represents. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 22-24, 27, 30-34, 37 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIE et al, (ZTE Corporation), EP 2903381 A1 hereafter XIE (as cited in the IDS dated 05/04/2020) in view of RYU et al, US 2019/0116531 hereafter RYU. 

As for claim 22, XIE discloses:
A method in a mobility management node, the method comprising: 
establishing a connection between the mobility management node and a gateway node (XIE, Fig. 2, [0028], Establishing a connection between the MME and GW); 
monitoring a frequency of data transferring requests for a wireless device (XIE, Fig. 9, 908, 910, [0118], [0119], Measuring the frequency of receiving small data); and 
deciding whether or not to release the S 11-U connection based on the frequency of data transferring requests for the wireless device (XIE, [0060], [0083], [0107], Deciding whether or not to prolong or shorten the connection based on the frequency of the reception of the small data requests).

XIE does not explicitly disclose the connection between the mobility management node and a gateway node is a S11-U connection. 

However, RYU discloses the connection between the mobility management node and a gateway node is a S11-U connection (RYU, FIG. 1, [0268], [0274], [0282]-[0285], The connection between the MME and the SGW is S11-U).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of XIE with the connection between the mobility management node and a gateway node is a S11-U connection as taught by RYU to provide more efficient communication. 

As for claim 23, XIE discloses:
The S 11-U connection is retained without being released or modified, in response to the frequency of data transferring requests for the wireless device being deemed as high (XIE, [0060], [0082], [0107], The idle timer is prolonged and the connection is not released, when the frequency of sending and receiving a small data packet is high).

As for claim 24, XIE discloses:
(XIE, [0102], [0105], Measuring the amount/frequency of small data packets sent and received during the time period); and determining that the frequency of data transferring requests for the wireless device is high, if the number is equal to or greater than a predefined threshold (XIE, [0107], The idle timer is prolonged and the connection is not released, when the frequency of sending and receiving a small data packet is high).

As for claim 27, XIE does not explicitly disclose:
Establishing an S1 connection between the mobility management node and a base station serving the wireless device; and releasing the S1 connection once data transferring between the mobility management node and the wireless device is finished.

However, RYU discloses establishing an S1 connection between the mobility management node and a base station serving the wireless device; and releasing the S1 connection once data transferring between the mobility management node and the wireless device is finished (RYU, [0098], [0125], [0142], [0161], Establishing the S1 connection between the S1-MME and the base station and releasing the S1 connection after data transfer/signaling is complete).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of XIE with establishing an S1 connection between the mobility management node and a base station serving the 

As for claim 30, XIE discloses:
Releasing the S 11-U connection by a Release Bearer Request procedure, in response to the frequency of data transferring requests for the wireless device being deemed as low (XIE, [0060], [0083], [0107], Releasing the connection and entering an idle state, when the frequency of sending and receiving a small data packet is very low).

As for claim 31, XIE discloses:
The mobility management node is a Mobility Management Entity (MME) (XIE, FIG. 2, [0011], MME) wherein the gateway node is a serving gateway (SGW), and wherein the base station is an evolved Node B (eNB) (XIE, FIG. 2, [0011], eNode B).

As for claim 32, XIE discloses:
An apparatus configured to operate as a mobility management node, the apparatus comprising: at least one processor; and a non-transitory computer readable medium coupled to the at least one processor, the non-transitory computer readable medium containing instructions executable by the at least one processor, whereby the at least one processor is configured to: 
(XIE, Fig. 2, [0028], Establishing a connection between the MME and GW); 
monitoring a frequency of data transferring requests for a wireless device (XIE, Fig. 9, 908, 910, [0118], [0119], Measuring the frequency of receiving small data); and 
deciding whether or not to release the S 11-U connection based on the frequency of data transferring requests for the wireless device (XIE, [0060], [0083], [0107], Deciding whether or not to prolong or shorten the connection based on the frequency of the reception of the small data requests).

XIE does not explicitly disclose the connection between the mobility management node and a gateway node is a S11-U connection. 

However, RYU discloses the connection between the mobility management node and a gateway node is a S11-U connection (RYU, FIG. 1, [0268], [0274], [0282]-[0285], The connection between the MME and the SGW is S11-U).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of XIE with the connection between the mobility management node and a gateway node is a S11-U connection as taught by RYU to provide more efficient communication.

As for claim 33, XIE discloses:
(XIE, [0060], [0082], [0107], The idle timer is prolonged and the connection is not released, when the frequency of sending and receiving a small data packet is high).

As for claim 34, XIE discloses:
Monitoring the frequency of data transferring requests further comprises: measuring a number of data transferring requests for the wireless device, during a time period (XIE, [0102], [0105], Measuring the amount/frequency of small data packets sent and received during the time period); and determining that the frequency of data transferring requests for the wireless device is high, if the number is equal to or greater than a predefined threshold (XIE, [0107], The idle timer is prolonged and the connection is not released, when the frequency of sending and receiving a small data packet is high).

As for claim 37, XIE does not explicitly disclose:
Establishing an S1 connection between the mobility management node and a base station serving the wireless device; and releasing the S1 connection once data transferring between the mobility management node and the wireless device is finished.

However, RYU discloses establishing an S1 connection between the mobility management node and a base station serving the wireless device; and releasing the S1 connection once data transferring between the mobility management node and the wireless device is finished (RYU, [0098], [0125], [0142], [0161], Establishing the S1 connection between the S1-MME and the base station and releasing the S1 connection after data transfer/signaling is complete).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of XIE with establishing an S1 connection between the mobility management node and a base station serving the wireless device; and releasing the S1 connection once data transferring between the mobility management node and the wireless device is finished as taught by RYU to provide more efficient communication.

As for claim 40, XIE discloses:
Releasing the S11-U connection by a Release Bearer Request procedure, in response to the frequency of data transferring requests for the wireless device being deemed as low (XIE, [0060], [0083], [0107], Releasing the connection and entering an idle state, when the frequency of sending and receiving a small data packet is very low).

As for claim 41, XIE discloses:
The mobility management node is a Mobility Management Entity (MME) (XIE, FIG. 2, [0011], MME) wherein the gateway node is a serving gateway (SGW), and wherein the base station is an evolved Node B (eNB) (XIE, FIG. 2, [0011], eNode B).

4.	Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over XIE et al, (ZTE Corporation), EP 2903381 A1 in view of RYU et al, US 2019/0116531 as s 22 and 32 above, and further in view of Nakao, US 2011/0016213 hereafter Nakao. 

As for claim 26, the combination of XIE and RYU does not explicitly disclose:
The monitoring the frequency of data transferring requests is based on historical statistics data.

However, Nakao discloses monitoring the frequency of data transferring requests is based on historical statistics data (Nakao, [0015], claim 6, Monitoring the occurrence frequency of request information to each of the terminal devices is evaluated from the history stored in the history storage means).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of XIE and RYU with monitoring the frequency of data transferring requests is based on historical statistics data as taught by Nakao to provide improved monitoring. 

As for claim 36, the combination of XIE and RYU does not explicitly disclose:
The monitoring the frequency of data transferring requests is based on historical statistics data.

However, Nakao discloses monitoring the frequency of data transferring requests is based on historical statistics data (Nakao, [0015], claim 6, Monitoring the occurrence frequency of request information to each of the terminal devices is evaluated from the history stored in the history storage means).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of XIE and RYU with monitoring the frequency of data transferring requests is based on historical statistics data as taught by Nakao to provide improved monitoring. 

5.	Claims 25, 28, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIE et al, (ZTE Corporation), EP 2903381 A1 in view of RYU et al, US 2019/0116531 as applied to claims 22 and 32 above, and further in view of KIM et al, US 2019/0021130 hereafter KIM. 

As for claim 25, the combination of XIE and RYU does not explicitly disclose:
The predefined threshold is set by the mobility management node.

However, KIM discloses the predefined threshold is set by the mobility management node (KIM, [0214], The pre-configured threshold is set by the MME).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of XIE and RYU with the predefined threshold is set by the mobility management node as taught by KIM to provide enhanced mobility management.

As for claim 28, the combination of XIE and RYU does not explicitly disclose:
The S1 connection is established via a Control Plane Service Request from the wireless device, and wherein the S11-U connection is established via a Modify Bearer Request/Response procedure.

However, KIM discloses the S1 connection is established via a Control Plane Service Request from the wireless device (KIM, [0130], The S1 connection is established via a service request procedure from the UE), and wherein the S11-U connection is established via a Modify Bearer Request/Response procedure (KIM, [0186], The s11-U is established via the Modify Bearer Request message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of XIE and RYU with the S1 connection is established via a Control Plane Service Request from the wireless device, and wherein the S11-U connection is established via a Modify Bearer Request/Response procedure as taught by KIM to provide enhanced mobility management. 

As for claim 35, the combination of XIE and RYU does not explicitly disclose:
The predefined threshold is set by the mobility management node.

(KIM, [0214], The pre-configured threshold is set by the MME).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of XIE and RYU with the predefined threshold is set by the mobility management node as taught by KIM to provide enhanced mobility management.

As for claim 38, the combination of XIE and RYU does not explicitly disclose:
The S1 connection is established via a Control Plane Service Request from the wireless device, and wherein the S11-U connection is established via a Modify Bearer Request/Response procedure.

However, KIM discloses the S1 connection is established via a Control Plane Service Request from the wireless device (KIM, [0130], The S1 connection is established via a service request procedure from the UE), and wherein the S11-U connection is established via a Modify Bearer Request/Response procedure (KIM, [0186], The s11-U is established via the Modify Bearer Request message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of XIE and RYU with the S1 connection is established via a Control Plane Service Request from the wireless device, and wherein the S11-U connection is established via a Modify .

6.	Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over XIE et al, (ZTE Corporation), EP 2903381 A1 in view of RYU et al, US 2019/0116531 as applied to claims 22 and 32 above, and further in view of Skog et al, US 2015/0016256 hereafter Skog. 

As for claim 29, XIE discloses:
The frequency of data transferring requests for the wireless device being deemed as high, caching data for the wireless device (XIE, [0060], [0082], [0107], The idle timer is prolonged and the connection is not released, when the frequency of sending and receiving a small data packet is high).

The combination of XIE and RYU does explicitly disclose in response to the frequency of data transferring requests for the wireless device being deemed as high, caching data for the wireless device, wherein there is no subsequent Modify Bearer Request procedure, Release Access Bearer Request procedure, or Downlink Data Notification (DDN) procedure between the mobility management node and the gateway node.

However, Skog discloses in response to the frequency of data transferring requests for the wireless device being deemed as high, caching data for the wireless (Skog, [0090], In response to exceeding/high the threshold, caching data for the client).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of XIE and RYU with in response to the frequency of data transferring requests for the wireless device being deemed as high, caching data for the wireless device, wherein there is no subsequent Modify Bearer Request procedure, Release Access Bearer Request procedure, or Downlink Data Notification (DDN) procedure between the mobility management node and the gateway node as taught by Skog to improve the overall user experience associated with consumption of the requested content by reducing latency (Skog, [0087]).

As for claim 39, XIE discloses:
The frequency of data transferring requests for the wireless device being deemed as high, caching data for the wireless device (XIE, [0060], [0082], [0107], The idle timer is prolonged and the connection is not released, when the frequency of sending and receiving a small data packet is high).

The combination of XIE and RYU does explicitly disclose in response to the frequency of data transferring requests for the wireless device being deemed as high, 

However, Skog discloses in response to the frequency of data transferring requests for the wireless device being deemed as high, caching data for the wireless device, wherein there is no subsequent Modify Bearer Request procedure, Release Access Bearer Request procedure, or Downlink Data Notification (DDN) procedure between the mobility management node and the gateway node (Skog, [0090], In response to exceeding/high the threshold, caching data for the client).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of XIE and RYU with in response to the frequency of data transferring requests for the wireless device being deemed as high, caching data for the wireless device, wherein there is no subsequent Modify Bearer Request procedure, Release Access Bearer Request procedure, or Downlink Data Notification (DDN) procedure between the mobility management node and the gateway node as taught by Skog to improve the overall user experience associated with consumption of the requested content by reducing latency (Skog, [0087]).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Zou, US 2016/0135016 paragraph [0036] discloses the content adapter 340 instructs the base station to store or cache content associated with the unicast service for a predetermined time interval if the number or rate of requests are above corresponding thresholds.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469